Dewey, J.
The ruling of the superior court, refusing leave to file a special plea in that court, is not subject to exception, the party having no right to withdraw the plea of not guilty, upon which the case was tried in the police court, and plead anew, except by leave of the court. At common law, the defendant was only entitled to a single plea. The St. of 4 Anne, c. 16, has not enlarged the right of pleading in criminal cases. Further, when the defendant has once pleaded he is bound to abide by the defence thus taken, and cannot as a matter of right withdraw it, in order to rely on another. 1 Chit. Crim. L 435.
The plea of not guilty in criminal cases opens a very wide defence as to all matters connected with the merits of the case, and a. special plea can rarely be necessary or proper.
The time of filing the original complaint is sufficiently shown by the certificate of the time of its reception, and the oath an ■ nexed thereto. Commonwealth v. Kingman, 14 Gray, 85.
No ground exists for sustaining any motion in arrest of judgment. Exceptions overruled*

 At the same term, a similar decision was made in the case of Commonwealth vs. John E. Willard
G. Sennott, for the defendant.
Reed, A G., for the Commonwealth.